     Case 2:20-cv-09637-AB-JC Document 1 Filed 10/21/20 Page 1 of 11 Page ID #:1




 1   CHAN YONG JEONG, ESQ. (SBN 255244)
     jeong@jeonglikens.com
 2   JEONG & LIKENS, L.C.
 3
     222 South Oxford Avenue
     Los Angeles, California 90004
 4   Tel. 213-688-2001
 5   Fax. 213-315-5035
 6   Attorneys for Plaintiff CARIBBEAN QUEEN, INC.
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   CARIBBEAN QUEEN, INC., a             Case Number: 2:20-cv-9637
     California Corporation;
12
                Plaintiff,
13                                        COMPLAINT
                  vs.
14
15   KYUNG LEE d.b.a. EIEN APPAREL,
     an individual; DONG HUN KIM d.b.a. Jury Trial Demanded
16   G1K, an individual; ASOPH, INC., a
     California corporation; EUN HEE KIM,
17   an individual; POSHMARK, INC., a
     Delaware corporation; MANISH
18   CHANDRA, an individual; LATINA’S
     STYLE OF ELEGANCE LLC, an
19   Oregon limited liability company;
     VE’NICES FASHION HOUSE LLC, a
20   New Jersey limited liability company;
     and DOES 1-20, inclusive,
21
22              Defendants.

23
24
25
26
27
28



                                           1
                                       COMPLAINT
     Case 2:20-cv-09637-AB-JC Document 1 Filed 10/21/20 Page 2 of 11 Page ID #:2




 1         Plaintiff by and through its undersigned attorneys, hereby prays to this
 2   honorable Court for relief and remedy based on the following:
 3
 4                                   INTRODUCTION
 5         Plaintiff creates, or purchases and obtains, exclusive rights to unique two-
 6   dimensional graphic artworks for use on textiles and garments, and those textiles
 7   and garments are transacted primarily in the fashion industry. Plaintiff owns these
 8   designs in exclusivity and makes sales of products bearing these designs for profit.
 9   Plaintiff’s business is predicated on its ownership of these designs and it spends a
10   considerable amount of time and resources creating and obtaining top-quality,
11   marketable and aesthetically-appealing designs.
12         Customers of Plaintiff, including possibly DOE defendants named herein,
13   take design samples with the understanding and agreement that they will only
14   utilize Plaintiff to reproduce said designs should they wish to do so, and will not
15   seek to make minor changes to Plaintiff’s proprietary work to reproduce the same
16   elsewhere, yet use those designs in furtherance of their business in violation of
17   both their contractual agreement with Plaintiff and Plaintiff’s copyrights. No other
18   party is authorized to make sales of product bearing Plaintiff’s proprietary designs
19   without express permission from Plaintiff. This action is brought to recover
20   damages for direct, vicarious and contributory copyright infringement arising out
21   of the misappropriation of Plaintiff’s exclusive designs by the Defendants, and
22   each of them.
23
24                            JURISDICTION AND VENUE
25   1. This action arises under the Copyright Act of 1976, Title 17 U.S.C. § 101 et
26      seq.
27   2. This Court has federal question jurisdiction under 28 U.S.C. §§ 1331, 1338(a)
28      and (b).


                                                 2
                                            COMPLAINT
     Case 2:20-cv-09637-AB-JC Document 1 Filed 10/21/20 Page 3 of 11 Page ID #:3




 1   3. Venue in this judicial district is proper under 28 U.S.C. §§ 1391(c) and 1400(a)
 2      in that this is the judicial district in which a substantial part of the acts and
 3      omissions giving rise to the claims occurred.
 4
 5                                          PARTIES
 6   4. CARIBBEAN QUEEN, INC. (“Plaintiff”) is a corporation organized and
 7      existing under the laws of the State of California with its principal place of
 8      business in the County of Los Angeles, at 1128 S. Crocker St., Los Angeles,
 9      CA 90021.
10   5. Plaintiff is informed and believes and thereon alleges that Defendant KYUNG
11      LEE doing business as EIEN APPAREL (“EIEN”), is, and at all times herein
12      mentioned was, an individual residing in the County of Los Angeles, CA and
13      operating the EIEN APPAREL business at 810 E. Pico Blvd, Suite 20, Los
14      Angeles, CA 90021.
15   6. Plaintiff is informed and believes and thereon alleges that Defendant KYUNG
16      LEE as the principal has owned, managed, controlled and/or instructed EIEN
17      and its business operations including infringement-related activities.
18   7. Plaintiff is informed and believes and thereon alleges that Defendant DONG
19      HUN KIM (“DONG KIM”) doing business as G1k (“G1K”) at 110 E. 9th
20      Street, #A1110, Los Angeles, CA 90079, is, and at all times herein mentioned
21      was, an individual who as the principal has owned, managed, controlled and/or
22      instructed G1K and its business operations including infringement-related
23      activities.
24   8. Plaintiff is informed and believes and thereon alleges that Defendant ASOPH,
25      INC. (“ASOPH”), is, and at all times herein mentioned was, a California
26      corporation located at 3311 E. Slauson Avenue, Vernon, CA 90058.
27   9. Plaintiff is informed and believes and thereon alleges that Defendant EUN HEE
28      KIM (“EUN KIM”), is, and at all times herein mentioned was, an individual


                                                   3
                                              COMPLAINT
     Case 2:20-cv-09637-AB-JC Document 1 Filed 10/21/20 Page 4 of 11 Page ID #:4




 1      who as the principal has owned, managed, controlled and/or instructed ASOPH
 2      regarding ASOPH business operations including infringement-related activities.
 3   10. Plaintiff is informed and believes and thereon alleges that Defendant
 4      POSHMARK, INC. (“POSHMARK”), is, and at all times herein mentioned
 5      was, a Delaware corporation registered with the Secretary of the State of
 6      California as a foreign corporation with its office at 203 Redwood Shores
 7      Parkway 8th Floor, Redwood City, CA 94065.
 8   11. Plaintiff is informed and believes and thereon alleges that Defendant MANISH
 9      CHANDRA (“CHANDRA”), is, and at all times herein mentioned was, an
10      individual residing in the County of Los Angeles, who as the principal has
11      owned, managed, controlled and/or instructed POSHMARK and its business
12      operations including infringement-related activities.
13   12. Plaintiff is informed and believes and thereon alleges that Defendant
14      LATINA’S STYLE OF ELEGANCE LLC (“LSOE”), is, and at all times herein
15      mentioned was, an Oregon limited liability company located at 3102 NE 103rd
16      Place, Apt. 2, Portland OR 97220.
17   13. Plaintiff is informed and believes and thereon alleges that Defendant
18      VE’NICES FASHION HOUSE LLC (“VFH”), is, and at all times herein
19      mentioned was, a New Jersey limited liability company located at 400 High
20      Street, Burlington NJ 08016.
21   14. Named Defendants, and Does 1-20, may be collectively referred to as
22      “Defendants.”
23   15. Plaintiff is informed and believes and thereon alleges that some of Defendants
24      DOES 1 through 6, inclusive, are manufacturers, exporters, distributors, or their
25      officers that provided to EIEN the fabrics or the garments accused for
26      infringing upon Plaintiff’s copyrights over the Subject Design as discussed
27      hereinbelow.
28   16. Defendants DOES 7 through 20, inclusive, are other parties such as EIEN’s


                                                4
                                            COMPLAINT
     Case 2:20-cv-09637-AB-JC Document 1 Filed 10/21/20 Page 5 of 11 Page ID #:5




 1      customers such as wholesalers and retailers, or their officers that either directly
 2      participated in infringing activities, or indirectly participated in, contributed to,
 3      controlled over, or instructed regarding, the infringing activities discussed
 4      hereinbelow.
 5   17. The true names, whether corporate, individual or otherwise, and capacities of
 6      defendants sued herein as DOES 1 through 20 are presently unknown to
 7      Plaintiff at this time, and therefore, Plaintiff sues said defendants by such
 8      fictitious names. Plaintiff will seek leave to amend this complaint to allege their
 9      true names and capacities when the same have been ascertained. Plaintiff is
10      informed and believes, and based thereon alleges, that each of defendants
11      designated as a DOE is responsible in some manner for the events alleged
12      herein and the damages caused thereby. Plaintiff will seek leave to amend this
13      complaint to allege their true names and capacities when the same have been
14      ascertained.
15   18. Plaintiff is informed and believes and thereupon alleges that at all times
16      relevant hereto each of Defendants acted in concert with each other, was the
17      agent, affiliate, officer, director, manager, principal, alter-ego, and/or employee
18      of the remaining defendants and was at all times acting within the scope of such
19      agency, affiliation, alter-ego relationship and/or employment; and actively
20      participated in or subsequently rarified and adopted, or both, each and all of the
21      acts or conducts alleged, with full knowledge of all the facts and circumstances,
22      including without limitation to full knowledge of each and every wrongful
23      conducts and Plaintiff’s damages caused therefrom.
24
25                           CLAIMS RELATED TO DESIGN
26   19. Plaintiff is the owner of a two-dimensional artwork called C141022MG.
27      (“Subject Design”). (Exhibit 1).
28



                                                   5
                                              COMPLAINT
     Case 2:20-cv-09637-AB-JC Document 1 Filed 10/21/20 Page 6 of 11 Page ID #:6




 1   20. Plaintiff applied for a copyright from the United States Copyright Office for the
 2      Subject Design and was granted Registration VAu001335208 effective on
 3      October 1, 2018. (Exhibit 2).
 4   21. Plaintiff formatted the Subject Design for use on textiles, sampled the Subject
 5      Design, and negotiated sales of the fabrics or garments bearing the Subject
 6      Design.
 7   22. Plaintiff is informed and believes and thereon alleges that Defendants, each of
 8      them, had access to the Subject Designs, including without limitation, through:
 9      (a) access to Plaintiff’s showroom and/or design library; (b) access to illegally
10      distributed copies of the Subject Designs by third-party vendors and/or DOE
11      Defendants, including without limitation international and/or overseas
12      converters and printing mills; (c) access to Plaintiff’s samples; and/or (d) access
13      to garments in the marketplace, online or offline, manufactured and distributed
14      with lawfully printed fabrics or garments bearing the Subject Designs.
15   23. Plaintiff is informed and believes and thereon alleges that, without Plaintiff’s
16      authorization, Defendant EIEN requested, ordered, caused the production of,
17      purchased, and/or imported the garments (“Accused Garments”) made out of
18      the fabrics (“Accused Fabrics”) bearing the print design shown on Exhibits 3
19      through 9 (the Accused Fabrics and the Accused Garments collectively,
20      “Accused Products”) that is similar and/or identical with the Subject Design, by
21      exercising controls over, giving instructions to, and/or acting in concert with,
22      DOES 1 – 6 as its vendor or their officers, as to the details of the production
23      procedure, especially determining what print design to be put on the fabric and
24      the garment when reviewing samples, requesting certain samples or making
25      orders, with specifications.
26   24. After purchasing the Accused Products, EIEN displayed marketed, advertised
27      and sampled, online and offline, in the market, and sold or distributed to its
28      customers including without limitation to other named Defendants and DOES


                                                  6
                                             COMPLAINT
     Case 2:20-cv-09637-AB-JC Document 1 Filed 10/21/20 Page 7 of 11 Page ID #:7




 1      hereinabove, the Accused Garments pictures of which are attached hereto as
 2      Exhibits 3 through 9.
 3   25. EIEN’s customers and their officers including DOES 7 – 20 displayed,
 4      marketed, advertised and sampled, online and offline, in the market, and sold or
 5      distributed, the Accused Garments to its customers that are either garment
 6      retailers or individual end-user customers.
 7   26. The said customers and officers exercised controls over, giving instructions to,
 8      and/or acting in concert with, EIEN and DOES 1 - 6, as to the details of the
 9      production procedure, especially determining what print design to be put on the
10      fabric and the garment when reviewing samples, requesting certain samples or
11      making orders, with specifications.
12   27. None of the aforementioned transactions were authorized by Plaintiff, and all
13      were in violation of Plaintiff’s intellectual property rights.
14
15                              FIRST CLAIM FOR RELIEF
16            (For Copyright Infringement – Against all Defendants, and Each)
17   28. Plaintiff repeats, re-alleges and incorporates herein by reference as though fully
18      set forth the allegations contained herein.
19   29. Plaintiff is informed and believes and thereon alleges that Defendants, and each
20      of them, accessed the Subject Design through, without limitation, the following:
21      (a) access to Plaintiff’s design library; (b) access to authorized or unauthorized
22      reproductions in the possession of other vendors and/or DOE Defendants; and
23      (c) access to Plaintiff’s strike-offs, swatches, paper CADs and samples.
24   30. Plaintiff is informed and believes and thereon alleges that Defendants, and each
25      of them, infringed Plaintiff’s copyright by importing, creating, marketing,
26      advertising, making, and/or developing directly infringing and/or derivative
27      works from the Subject Design and by importing, producing, distributing and/or
28



                                                  7
                                              COMPLAINT
     Case 2:20-cv-09637-AB-JC Document 1 Filed 10/21/20 Page 8 of 11 Page ID #:8




 1      selling infringing garments through a nationwide network of retail stores,
 2      catalogues, and online websites.
 3   31. Due to Defendants’ acts of infringement, Plaintiff has suffered substantial
 4      damages to its business in an amount to be established at trial.
 5   32. Due to Defendants’ acts of infringement, Plaintiff has suffered general and
 6      special damages to its business in an amount to be established at trial.
 7   33. Due to Defendants’ acts of copyright infringement as alleged herein,
 8      Defendants, and each of them, have obtained direct and indirect profits they
 9      would not otherwise have realized but for their infringement of the Subject
10      Design. As such, Plaintiff is entitled to disgorgement of Defendants’ profits
11      directly and indirectly attributable to Defendants’ infringement of the Subject
12      Design in an amount to be established at trial.
13   34. Plaintiff is informed and believes and thereon alleges that Defendants, and each
14      of them, have committed acts of infringement alleged herein with actual or
15      constructive knowledge of Plaintiff’s rights such that Plaintiff is entitled to a
16      finding of willful infringement.
17
18                            SECOND CLAIM FOR RELIEF
19            (For Vicarious Copyright Infringement – Against All Defendants)
20   35. Plaintiff repeats, re-alleges and incorporates herein by reference as though fully
21      set forth the allegations contained herein.
22   36. Plaintiff is informed and believes and thereon alleges that Defendants, and each
23      of them, knowingly induced, participated in, aided and abetted in and
24      resultantly profited from the illegal reproduction, importation, purchase,
25      marketing, advertisement, distribution and/or sales of product featuring the
26      Subject Design as alleged herein above.
27   37. Plaintiff is informed and believes and thereon alleges that Defendants, and each
28      of them, are vicariously liable for the infringement alleged herein because they


                                                  8
                                             COMPLAINT
     Case 2:20-cv-09637-AB-JC Document 1 Filed 10/21/20 Page 9 of 11 Page ID #:9




 1      had the right and ability to supervise the infringing conduct and because they
 2      had a direct financial interest in the infringing product.
 3   38. By reason of the Defendants’, and each of their, acts of contributory and/or
 4      vicarious infringement as alleged above, Plaintiff has suffered and will continue
 5      to suffer substantial damages to its business in an amount to be established at
 6      trial, as well as additional general and special damages in an amount to be
 7      established at trial.
 8   39. Due to Defendants’ acts of contributory and/or vicarious copyright infringement
 9      as alleged herein, Defendants, and each of them, have obtained direct and
10      indirect profits they would have not otherwise realized bur for their
11      infringement of the Subject Design. As such, Plaintiff is entitled to
12      disgorgement of Defendants’ profits directly and indirectly attributable to
13      Defendants’ infringement of the Subject Design, an amount to be established at
14      trial.
15   40. Plaintiff is informed and believes and thereon alleges that Defendants, and each
16      of them, have committed acts of infringement alleged herein with actual or
17      constructive knowledge of Plaintiff’s rights such that Plaintiff is entitled to a
18      finding of willful infringement.
19
20                               THIRD CLAIM FOR RELIEF
21               (Contributory Copyright Infringement– Against All Defendants)
22   41. Plaintiff repeats, re-alleges and incorporates herein by reference as though fully
23      set forth the allegations contained herein.
24   42. Plaintiff is informed and believes and thereon alleges that Defendants, and each
25      of them, knowingly induced, caused, materially contributed to, participated in,
26      encourages, aided and abetted in and resultantly profited from the illegal
27      reproduction, importation, purchase, marketing, advertising, distribution and/or
28      sales of product featuring the Subject Design as alleged herein above.


                                                  9
                                             COMPLAINT
     Case 2:20-cv-09637-AB-JC Document 1 Filed 10/21/20 Page 10 of 11 Page ID #:10




 1   43. By reason of the Defendants’, and each of their, acts of contributory copyright
 2      infringement as alleged above, Plaintiff has suffered and will continue to suffer
 3      substantial damages to its business in an amount to established at trial, as well
 4      as additional general and special damages in an amount to be established at trial.
 5   44. Due to Defendants’ acts of contributory copyright infringement as alleged
 6      herein, Defendants, and each of them, have obtained direct and indirect profits
 7      they would have not otherwise realized bur for their infringement of the Subject
 8      Design. As such, Plaintiff is entitled to disgorgement of Defendants’ profits
 9      directly and indirectly attributable to Defendants’ infringement of the Subject
10      Design, an amount to be established at trial.
11   45. Plaintiff is informed and believes and thereon alleges that Defendants, and each
12      of them, have committed acts of infringement alleged herein with actual or
13      constructive knowledge of Plaintiff’s rights such that Plaintiff is entitled to a
14      finding of willful infringement.
15
16                                PRAYER FOR RELIEF
17   WHEREFORE, Plaintiff prays for judgment against all Defendants as follows:
18                                 Against All Defendants
19   With respect to Each Claim for Relief:
20   1. That Defendants, their agents and servants be enjoined from infringing
21      Plaintiff’s copyrights in any manner;
22   2. That Plaintiff be awarded all profits of Defendants plus all losses of Plaintiff,
23      the exact sum to be proven at time of trial, or, if elected before final judgment,
24      statutory damages as available under the Copyright Act, 17 U.S.C. § 101 et
25      seq.;
26   3. That Plaintiff be awarded its attorneys’ fees as available under the Copyright
27      Act, 17 U.S.C. § 101 et seq.;
28   4. That Plaintiff be awarded pre-judgment interest as allowed by law;


                                                 10
                                             COMPLAINT
     Case 2:20-cv-09637-AB-JC Document 1 Filed 10/21/20 Page 11 of 11 Page ID #:11




 1   5. That Plaintiff be awarded costs of litigation; and
 2   6. That Plaintiff be awarded such further legal and equitable relief as the Court
 3      deems proper.
 4                          DEMAND FOR TRIAL BY JURY
 5   Plaintiff hereby demands a trial by jury in this action pursuant to Federal Rule of
 6   Civil Procedure 38 and the Seventh Amendment of the Constitution.
 7
 8   Dated: October 21, 2020                Respectfully submitted,
 9
                                            /s/Chan Yong Jeong
10                                          Chan Yong Jeong, Esq.
11                                          Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                11
                                            COMPLAINT
